Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 12th, 2021 has been entered. 

Response to Arguments
	Applicant’s argument are moot in view of the new grounds of rejections. Applicant’s arguments, see page 5, filed January 12th, 2021, with respect to the rejections of 1, 9, 14, and 22 under Maury (US 2017/0227681) in view of Miyamoto (US 2015/0198821) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Naito (US 2010/0279088). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maury (US 2017/0227681) in view of Miyamoto (US 2015/0198821), further in view of Naito (US 2010/0279088).

    PNG
    media_image1.png
    524
    762
    media_image1.png
    Greyscale

Regarding claim 1, Maury discloses a plastic spectacle lens (Fig. 4, [0055], “antireflective coating of the ophthalmic lens … a thermoplastic or thermosetting plastic material”) comprising: 
a plastic base ([0055], “antireflective coating of the ophthalmic lens … a thermoplastic or thermosetting plastic material”); 
an antireflection film formed on at least one surface of the plastic base ([0055], “the antireflective coating of the ophthalmic lens”); and 
a hard coating layer formed on at least one surface of the plastic base ([0146], “This lens substrate is coated on both sides with a hard coat layer”); 
wherein a difference between a highest transmittance and a lowest transmittance for light wavelengths in a range of 400 nm to not greater than 780 nm is not greater than 10 points (as shown in Fig. 4, the experimental transmission does not exceed 0.9 and does not fall below 0.8), 
wherein an internal transmittance of the plastic base for light wavelengths in a range of 380 nm to not greater than 780 nm is at least 80% over an entirety of the wavelength range (Fig. 4, Experimental transmittance). 
Maury does not specifically disclose including an ultraviolet absorber, and wherein the hard coating layer includes metal oxide particles, and the metal oxide of the metal oxide particles is an oxide of one or more metals other than Ti and Ce.
However Miyamoto, in the same field of endeavor, teaches including an ultraviolet absorber ([0047], “the resin that constitutes the plastic base 2 can include an ultraviolet absorber”), and wherein the hard coating layer includes metal oxide particles ([0055], “The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the plastic spectacle lens of Maury with the including an ultraviolet absorber, and wherein the hard coating layer includes metal oxide particles, and the metal oxide of the metal oxide particles is an oxide of one or more metals other than Ti and Ce as taught by Miyamoto, for the purpose of preventing scratches and protecting the plastic lens. 
Maury in view of Miyamoto does not specifically disclose wherein an antireflection film is an optical multilayer film consisting of five or more alternating layers of ZrO2 and SiO2. 
However Naito, in the same field of endeavor, teaches wherein an antireflection film is an optical multilayer film consisting of five or more alternating layers of ZrO2 and SiO2 ([0141], “a multilayer antireflection layer having five layers, i.e., from the hard-coating-layer side to the air side, a SiO.sub.2 layer, a ZrO.sub.2 layer, a SiO.sub.2 layer, a ZrO.sub.2 layer, and a SiO.sub.2 layer”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the plastic spectacle lens of Maury in view of Miyamoto with the wherein an antireflection film is an optical multilayer film consisting of five or more alternating layers of ZrO2 and SiO2 as taught by Naito, for the purpose of improving the performance of the antireflection film ([0127]). 
Regarding claim 9, Maury in view of Miyamoto, further in view of Naito, teaches as is set forth in claim 1 rejection above but does not disclose wherein an absolute value of a difference between a hue angle of a color of light when the light does not pass through the plastic spectacle lens and a hue angle of a color of the light when the light is transmitted through the plastic spectacle lens, is less than 1.
However, the hue angle is “a result effective variable” because it confers to the resulting appearance. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein an absolute value of a difference between a hue angle of a color of light when the light does not pass through the plastic spectacle lens and a hue angle of a color of the light when the light is transmitted through the plastic spectacle lens, is less than 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein an absolute value of a difference between a hue angle of a color of light when the light does not pass through the plastic spectacle lens and a hue angle of a color of the light when the light is transmitted through the plastic spectacle lens, is less than 1, for the purpose of maintaining a consistent color profile and/or desired visual effects. 
Regarding claim 14, Maury in view of Miyamoto, further in view of Naito, teaches as is set forth in claim 1 rejection and Maury further teaches spectacles comprising the plastic spectacle lens ([0143], “The ophthalmic lens according to the invention is preferably an ophthalmic lens for spectacles (spectacle lens), or a blank for ophthalmic lenses”).
Regarding claim 22, Maury in view of Miyamoto, further in view of Naito, teaches as is set forth in claim 9 rejection and Maury further teaches spectacles comprising the plastic spectacle lens ([0143], “The ophthalmic lens according to the invention is preferably an ophthalmic lens for spectacles (spectacle lens), or a blank for ophthalmic lenses”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        9 February 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872